Case: 21-60283     Document: 00516002793         Page: 1     Date Filed: 09/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 3, 2021
                                  No. 21-60283
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ramiro Tzul,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:19-CR-31-1


   Before Southwick, Oldham and Wilson, Circuit Judges.
   Per Curiam:*
          Ramiro Tzul appeals his eight-month sentence imposed after
   revocation of his term of supervised release pertaining to his 2019 conviction
   for illegal reentry into the United States after being previously deported. He




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60283      Document: 00516002793          Page: 2    Date Filed: 09/03/2021




                                    No. 21-60283


   argues that his sentence, which was within the advisory range, is
   substantively unreasonable.
          Both parties contend that review is for plain error because Tzul did
   not preserve his argument in the district court. However, by requesting a
   sentence lower than the advisory range, Tzul preserved his substantive-
   reasonableness challenge. See Holguin-Hernandez v. United States, 140 S. Ct.
   762, 766–67 (2020).      Thus, we review his preserved challenge to the
   revocation sentence under a “plainly unreasonable” standard. See United
   States v. Sanchez, 900 F.3d 678, 682 (5th Cir. 2018).
          “A sentence is substantively unreasonable if it (1) does not account
   for a factor that should have received significant weight, (2) gives significant
   weight to an irrelevant or improper factor, or (3) represents a clear error of
   judgment in balancing the sentencing factors.” United States v. Warren, 720
   F.3d 321, 332 (5th Cir. 2013) (quotation marks and citation omitted). A
   revocation sentence within the advisory range is presumptively reasonable.
   See United States v. Badgett, 957 F.3d 536, 541 (5th Cir. 2020), cert. denied,
   141 S. Ct. 827 (2020).
          Despite Tzul’s arguments to the contrary, the record shows that the
   district court considered Tzul’s testimony and mitigating arguments. In
   imposing the sentence, the district court articulated its consideration of the
   relevant sentencing factors of 18 U.S.C. § 3553(a).             Tzul has not
   demonstrated any clear error of judgment in the court’s balancing of the
   relevant sentencing factors. Rather, his arguments amount to nothing more
   than a disagreement with the sentence imposed, which is insufficient grounds
   for reversal. See Badgett, 957 F.3d at 541. Accordingly, Tzul fails to
   demonstrate an abuse of the district court’s wide sentencing discretion. See
   Warren, 720 F.3d at 332; United States v. Miller, 634 F.3d 841, 843 (5th Cir.
   2011). AFFIRMED.




                                          2